Citation Nr: 0304068	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  97-00 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York




THE ISSUE


Entitlement to an increased rating for coronary artery 
disease and hypertension, status post myocardial infarction 
and coronary artery bypass graft, currently evaluated as 30 
percent disabling.  




ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 decision by the RO that, in 
part, denied the benefit sought.  Previously, this case was 
before the Board in February 1998 and December 2000, when it 
was remanded to the RO for additional development. 


FINDINGS OF FACT

1.  The veteran's service-connected heart disability cannot 
be characterized as having a typical history of acute 
coronary occlusion or thrombosis, a history of substantiated 
repeated anginal attacks, or causing more than light manual 
labor not to be feasible.

2.  The veteran's service-connected heart disability is 
manifested by complaints of fatigue with a workload of 10 
metabolic equivalents (METs), but the disability has not 
caused more than one episode of acute congestive heart 
failure in the past year, or left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.  

3.  The veteran takes medication to control service-connected 
hypertension; the veteran's diastolic pressure has not been 
predominantly 100 or more and his systolic pressure has not 
been predominantly 160 or more, and he has not had a history 
of such pressures, even before starting medication.


CONCLUSION OF LAW

An increased schedular rating for coronary artery disease and 
hypertension, status post myocardial infarction and coronary 
artery bypass graft, is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.27, 4.104 (Diagnostic 
Codes 7005, 7017, 7101 (1997); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.7, 4.27, 4.104 (Diagnostic Codes 7017, 7101) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2002).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  Reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
more recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Tracing the history of the veteran's service-connected heart 
disability, the evidence reflects that service connection for 
hypertension was granted by rating action of December 1985 
with a noncompensable evaluation assigned from March 1985 
under 38 C.F.R. § 4.104 (Diagnostic Code 7101).  VA hospital 
records show that, in December 1987, the veteran suffered an 
inferior wall myocardial infarction and, while hospitalized, 
he reinfarcted and underwent emergency percutaneous 
transluminal coronary angioplasty (PTCA) of the right 
coronary artery.  By rating action of May 1988, the RO 
increased the disability rating (then characterized as status 
post myocardial infarctions with hypertension) to 100 percent 
for one year following the December 1987 PTCA.  The 
disability was rated under Diagnostic Code 7006.  A 30 
percent rating was continued from August 1988.

VA hospital records further show that, after a June 1994 
cardiac catheterization revealed that the veteran had three 
vessel coronary artery disease, he underwent triple coronary 
artery bypass in July 1994.  By rating action of May 1995, 
the RO increased the disability rating (characterized as 
status post myocardial infarction, hypertension, and status 
post coronary artery bypass) to 100 percent for one year 
following the July 1994 triple bypass.  The disability was 
rated under 38 C.F.R. § 4.104 (Diagnostic Code 7017).  A 30 
percent rating was thereafter continued from September 1995.  
A Note to Diagnostic Code 7017 prior to January 12, 1998 
provided that the 100 percent rating for one year following 
bypass surgery would commence after the initial grant of the 
one month total rating assigned under 38 C.F.R. § 4.30 
following hospital discharge.  38 C.F.R. § 4.104 (1997).  As 
shown in the May 1995 rating decision, the schedular 100 
percent rating was reduced to 30 percent, effective September 
1995.  At the end of the period for which a 100 percent 
rating was assigned, the veteran was reexamined in September 
1995, and based on such VA examination findings, the RO 
denied an increased rating in October 1995, and continued the 
30 percent rating under Diagnostic Code 7017, which was the 
minimum rating following a coronary artery bypass.  The 
veteran disagreed and this appeal ensued.

As noted above, the veteran's coronary artery disease and 
hypertension, status post myocardial infarction and coronary 
artery bypass graft (CABG) has been rated as 30 percent 
disabling under 38 C.F.R. § 4.104 (Diagnostic Code 7017) 
(2002).  The schedular criteria by which cardiovascular 
disabilities are rated changed after the veteran filed his 
claim.  (The new criteria have been in effect since January 
12, 1998.  62 Fed. Reg. 65,207-65,224 (Dec. 11, 1997).)  

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that, when the law controlling an issue changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, "the question 
arises as to which law now governs."  Karnas, 1 Vet. App. at 
113.  In that regard, the Court held that:

[W]here the law or regulation changes 
after a claim has been filed or reopened 
but before the administrative or judicial 
appeal process has been concluded, the 
version most favorable to [the] appellant 
. . . will apply unless Congress provided 
otherwise or permitted the Secretary of 
[VA] (Secretary) to do otherwise and the 
Secretary did so.

Id., at 313.

In the present case, the revised law does not allow for 
retroactive application prior to January 12, 1998.  When the 
new regulations were promulgated, the Secretary specifically 
indicated that January 12, 1998, was to be the effective date 
for the revisions.  Consequently, because it is clear from 
the amended regulations that they are not to be accorded 
retroactive effect, the law prevents the application, prior 
to January 12, 1998, of the rule stated in Karnas.  (The 
Board notes that the case was remanded in February 1998 for 
consideration of the increased rating claim under revised 
regulations and the veteran was advised of the new criteria 
in a May 2000 supplemental statement of the case (SSOC).

Nevertheless, in order to give full consideration to the 
veteran's claim, the Board must review the claim under both 
the law in effect at the time that he filed his claim for a 
higher evaluation (the old criteria), and the law in effect 
currently (the new criteria).  This is true because, if the 
Board were to find that the veteran was entitled to a higher 
evaluation under the old criteria for service-connected 
disability, an effective date earlier than January 12, 1998, 
could be established for the award.  If, however, the Board 
were to find that the veteran was not entitled to a 
compensable rating under the old criteria for service-
connected disability, but that he was under the new criteria, 
the effective date of any award could be no earlier than the 
effective date of the revisions.  See 38 U.S.C.A. § 5110(g) 
(West 2002) ("where compensation . . . is . . . increased 
pursuant to any Act or administrative issue, the effective 
date of such award or increase . . . shall not be earlier 
than the effective date of the Act or administrative 
issue."); VAOPGCPREC 3-2000 (Apr. 10, 2000).

Under the old rating criteria, a 100 percent evaluation is 
assigned for one year following bypass surgery and 
thereafter, residuals are rated under arteriosclerotic heart 
disease (Diagnostic Code 7005) with a minimum rating of 30 
percent.  38 C.F.R. § 4.104 (Diagnostic Code 7017) (1997).  
Under Diagnostic Code 7005, a 100 percent evaluation was 
warranted during and for 6 months following acute illness 
from coronary occlusion or thrombosis, with circulatory 
shock, etc.; and, after 6 months, following acute illness, 
residuals included congestive heart failure or angina on 
moderate exertion or more than sedentary employment is 
precluded.  38 C.F.R. § 4.104 (Diagnostic Code 7005) (1997).  
A 60 percent evaluation was warranted following typical 
history of acute coronary occlusion or thrombosis as above, 
or with history of substantiated repeated anginal attacks and 
more than light manual labor is not feasible.  Id.  A 30 
percent evaluation was warranted following typical coronary 
occlusion or thrombosis or with history of substantiated 
anginal attack and ordinary manual labor was feasible.  Id.

The regulatory revisions effective in January 1998 
incorporated objective measurements of the level of physical 
activity, expressed numerically in METs at which cardiac 
symptoms develop.  METs are measured by means of a treadmill 
test.  However, it is recognized that a treadmill test may 
not be feasible in some instances owing to a medical 
contraindication, such as unstable angina with pain at rest, 
advanced atrioventricular block, or uncontrolled 
hypertension.  If a treadmill test is thought to be 
inadvisable due to factors including the foregoing, "the 
examiner's estimation of the level of activity, expressed in 
METs and supported by examples of specific activities, such 
as slow stair climbing or shoveling snow that results in 
dyspnea, fatigue, angina, dizziness, or syncope, is 
acceptable.  38 C.F.R. § 4.104, Note 2 (2002).

Under the revised criteria for Diagnostic Code 7017, a 
30 percent rating is warranted where there is a workload of 
greater than five METs but not greater than seven METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray.  38 C.F.R. 
§ 4.104 (Diagnostic Code 7017) (2002).  A 60 percent rating 
is warranted where there has been more than one episode of 
acute congestive heart failure in the past year; or where a 
workload of greater than three METs but not greater than five 
METs results in dyspnea, fatigue, angina, dizziness or 
syncope; or where there is left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  Id.  A 100 percent 
rating is warranted for chronic congestive heart failure; 
where a workload of three METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or where there is 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  Id.  

Despite the veteran's contentions to the contrary, a review 
of the record reveals that the veteran does not meet the 
criteria for an increased rating under either the old or the 
new criteria, neither of which is more favorable.  In the 
veteran's case, the record does not reflect that his 
disability warrants a higher rating of 60 percent under the 
old criteria because he does not have a typical history of 
acute coronary occlusion or thrombosis, or have a history of 
substantiated anginal attacks, and such disability where more 
than light manual labor is not feasible.  

VA records show that, in July 1994, the veteran underwent a 
CABG.  In August 1994, his stress testing was considered 
normal and he achieved 10 METs without anginal symptoms or 
significant electrocardiogram (EKG) changes.  In October 
1994, he was considered employable and capable of resuming 
full duty.  When examined by VA in December 1998, the veteran 
denied ever having congestive heart failure.  A January 1999 
echocardiogram (ECHO) revealed both normal left ventricular 
and left ventricular systolic function.  A June 1999 exercise 
tolerance test was considered borderline, and the veteran was 
shown to exercise to 13 METs.  He had no anginal symptoms and 
no significant arrhythmias.  When examined in June 2001, he 
complained of dyspnea on two flights of stairs or on riding 
his bicycle.  Examination revealed a normal heart.  The 
impressions were coronary artery disease with probable active 
angina, and history of hypertension.  

When examined by VA in May 2002, the veteran reported 
discomfort in the thorax, which was very bothersome because 
the veteran was an electrician and had to do a lot of 
reaching over his head, turning, and twisting of his torso.  
He reported occasional mild angina and use of nitroglycerin 
for relief.  The examiner referred to a VA July 2001 exercise 
stress test, which revealed that the veteran exercised to 10 
METs but that the test was stopped because of discomfort in 
the veteran's left elbow and because of fatigue.  There were 
no significant EKG changes present.  The impressions were 
coronary artery disease, hypertension, and chronic thoracic 
pain related to sternotomy wires.  VA outpatient treatment 
reports prepared since the veteran's CABG show that he has 
experienced angina and has been treated with nitroglycerin 
and rest.  Various chest x-rays taken in September 1999 and 
February 2000, reveal no acute pulmonary heart disease.  

As noted above, in order to warrant a higher (60 percent) 
rating under the old schedular criteria, the veteran's heart 
disability would have to result in a typical history of acute 
coronary occlusion or thrombosis or a history of 
substantiated repeated anginal attacks, or when more than 
light manual labor was not feasible.  38 C.F.R. § 4.104 
(Diagnostic Code 7017) (1997).  Despite the veteran's 
contentions, the veteran does not a typical history of 
coronary occlusion or thrombosis.  He has complained of 
angina but his treatment records do not show repeated anginal 
attacks.  Moreover, he is able to perform at least light 
manual labor as evidenced by the notation that he remained 
employed as an electrician.  Consequently, the medical 
evidence and the veteran's own reported history do not 
indicate functional impairment that would make more than 
light manual labor not feasible.  Therefore, without evidence 
of repeated anginal attacks or other evidence to show that 
more than light manual labor is not feasible as a result of 
his heart disability, a rating in excess of 30 percent for 
this disability is not warranted.  38 C.F.R. § 4.104 
(Diagnostic Code 7005) (1997).

Similarly, the Board finds that the evidence does not 
demonstrate that the veteran warrants a higher rating of 60 
percent under the new criteria.  As noted above, to warrant a 
higher (60 percent) rating, the evidence would have to show 
more than one episode of acute congestive heart failure in 
the past year, or workload of greater than 3 METs but not 
greater than 5 METs resulting in dyspnea, fatigue, angina, 
dizziness or syncope, or left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104 
(Diagnostic Code 7017) (2002).  

Although the record contains VA examination reports 
reflecting that the veteran has coronary artery disease, 
probable angina, and hypertension, he does not have a medical 
diagnosis of congestive heart failure.  In fact, when 
examined by VA in December 1998, he denied ever having such a 
disease.  Moreover, the record does not reflect that the 
veteran has left ventricular dysfunction.  On the contrary, 
the record shows that his left ventricular and left 
ventricular systolic function are normal, as evidenced by a 
January 1999 echocardiogram.  The Board recognizes that the 
remaining clinical evidence is consistent in showing 
disability manifested by criteria indicative of no more than 
a 30 percent rating.  In particular, despite stopping for 
fatigue, the multiple stress tests have revealed that the 
veteran could achieve METs to 10.  Fatigue at that point does 
not suggest that a greater rating is warranted.

As noted above, the veteran's medical history includes, among 
other things, a December 1987 myocardial infarction, a June 
1994 cardiac catheterization, a July 1994 triple CABG, and 
subsequent treatment for occasional complaints of chest pain 
and the more recent thoracic pain.  The Board finds it 
significant that the absence of but a few abnormal cardiac 
findings strongly suggests that the veteran's adverse 
symptomatology would not have entitled him to a higher 60 
percent evaluation under either the old or new criteria.  38 
C.F.R. § 4.104 (Diagnostic Code 7005) (1997); 38 C.F.R. § 
4.104 (Diagnostic Code 7017) (2002).  Therefore, given the 
discussion above, the Board finds that the veteran's symptoms 
are best approximated by the criteria for a 30 percent 
rating, whether evaluating his case under the old or new 
criteria.  See 38 C.F.R. § 4.104 (Diagnostic Code 7005) 
(1997); 38 C.F.R. § 4.104 (Diagnostic Code 7017) (2002).  

The Board, in reaching the conclusion above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO as well as his representative's 
statements regarding the severity of his coronary artery 
disease and hypertension, status post myocardial infarction 
and coronary artery bypass graft.  While a lay witness can 
testify as to the visible symptoms or manifestations of a 
disease or disability, his or her belief as to its current 
severity under pertinent rating criteria or the nature of the 
service-connected pathology is not probative evidence because 
only someone qualified by knowledge, training, expertise, 
skill, or education, which the veteran is not shown to 
possess, may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Given the record as described above, the Board finds that 
there is no basis under any of the Diagnostic Codes discussed 
above for awarding an increased rating for service-connected 
heart disability.  

The Board has considered whether a separate rating is 
warranted for the veteran's hypertension.  The provisions of 
38 C.F.R. § 4.14 (2002) prohibit the evaluation of the same 
disability under various diagnoses.  The Court in Esteban v. 
Brown, 6 Vet. App. 259 (1994), held that conditions are to be 
rated separately unless they constitute the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, 
6 Vet. App. at 261.

Under the former criteria for evaluating hypertensive 
vascular disease (essential arterial hypertension), 
Diagnostic Code 7101 provided for a 10 percent evaluation on 
demonstration of diastolic pressures predominantly 100 or 
more.  38 C.F.R. § 4.104 (Diagnostic Code 7101) (1997).  A 10 
percent rating was also warranted when medication was 
required for control with a history of diastolic pressures 
predominantly 100 or more.  Id.  A 20 percent evaluation was 
assigned for diastolic pressures predominantly 110 or more, 
with definite symptoms, and a 40 percent evaluation was 
assigned for hypertension with diastolic pressure 
predominantly 120 or more, and moderately severe symptoms.  
Id.

The revised criteria provide for a 10 percent evaluation for 
diastolic pressures predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; a history of 
diastolic pressure predominantly 100 or more and the need for 
continuous medication for control.  38 C.F.R. § 4.104 
(Diagnostic Code 7101) (2002).  A 20 percent evaluation is 
assigned for diastolic pressures predominantly 110 or more, 
or for systolic pressure predominantly 200 or more.  Id.  A 
40 percent evaluation is assigned for hypertension with 
diastolic pressure predominantly 120 or more.  Id.

In this case, the veteran's service medical records show that 
he had a blood pressure reading of 124/100 in January 1983.  
In February 1983, a blood pressure reading of 130/90 was 
noted and the assessment was borderline high blood pressure.  
It was noted that the veteran would be receiving treatment 
and Inderal was prescribed.  The veteran's blood pressure 
reading was 110/80 at his January 1985 retirement examination 
and it was noted that his high blood pressure was controlled 
with Enderol.

Post-service VA records contain a June 1985 EKG report 
reflecting a blood pressure reading of 120/80.  The clinical 
diagnosis was hypertension treated.  When examined by VA in 
June 1985, he had blood pressure readings of 112/80, 120/82, 
and 114/80, and diagnosis of hypertension - treated - well 
controlled.  He also had blood pressure readings of 112/80 in 
May 1986, 110/80 in August 1986, and 110/80 and 120/80 in 
December 1986.  

VA records also show that he had blood pressure readings of 
108/70 in March 1987, 104/70 in April 1987, 130/80 in July 
1987 when the assessment was hypertension controlled, 120/90 
in November 1987, and 130/84 in December 1987.  When admitted 
to VA in December 1987, a blood pressure reading of 120/70 
was noted.  The veteran's medications on discharge included 
Procardia, Lopressor Ecotrin Persantine, and Transderm Nitro.  

On another VA hospital admission in January 1988, a blood 
pressure reading of 100/70 was noted.  He also had blood 
pressure reading of 110/74 in February 1988.  When examined 
by VA in June 1988, blood pressure readings of 96/72, 90/70, 
and 96/74 were noted.  It was noted that the veteran had no 
hypertension on medication.

VA outpatient treatment reports show blood pressure readings 
of 110/60, 100/70, and 110/65 in April 1988, 85/60 and 110/60 
in June 1988, 120/78 and 90/68 in July 1988, 102/70 in August 
1989, 108/70 in December 1989, 112/76 in January 1991, 122/74 
and 130/80 in February 1991, 108/70 in June 1991, 110/80, 
110/84, and 120/70 in January 1992, 112/80 in March 1992, 
106/60 and 130/84 in April 1992, 110/70 in May 1992, 110/70 
in September 1992, 130/82 in April 1993, 122/68 in May 1993, 
and 114/76 in December 1993.

VA examination and outpatient treatment reports show blood 
pressure readings of 106/72 and 130/80 in August 1994, 116/80 
in September 1995, 132/86 in April 1996, 118/78 in June 1998, 
122/94 and 144/96 in December 1998, 110/80 to 165/70 in June 
1999, 106/80 in June 2001, and 120/82 in May 2002.

As such readings indicate, the veteran's diastolic blood 
pressure has been consistently found to be below 100, and his 
systolic blood pressure readings have been found to be below 
160.  Only once did the veteran have a diastolic reading of 
100 or more and that was the one occasion during military 
service, apparently before he started on medication.  
Nevertheless, this single diastolic reading of 100 can not be 
construed as showing a history of pressures predominantly at 
100 or more.  Consequently, the veteran has not met the 
criteria for the award of a compensable rating for 
hypertension under either the old or new rating criteria.  
The Board finds that the preponderance of the evidence is 
against the assignment of a separate compensable disability 
rating based on the veteran's hypertension.

The Board concludes that, for the reasons set out above, the 
preponderance of the evidence is against the claim for an 
increased rating for coronary artery disease and 
hypertension, status post myocardial infarction and coronary 
artery bypass graft.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply; therefore, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In view of the above, the Board has considered whether the 
veteran is entitled to a rating for his disability on account 
of considerations outside the schedular rating criteria.  The 
Board, however, finds that the evidence does not tend to show 
that the service-connected disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards, so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) (2002).  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The 
current evidence of record does not demonstrate that the 
service-connected disability resulted in frequent periods of 
hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  It bears emphasis that the schedular 
rating criteria are designed to take problems such as 
experienced by the veteran into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2002).  In the veteran's case, there is no indication that 
service-connected problems are so unusually debilitating as 
to warrant a referral of his case for an extraschedular 
evaluation under § 3.321(b).  As noted above, there is no 
evidence that the nature and severity of his symptoms are 
beyond what is contemplated by the applicable criteria.  It 
is not shown by the evidence that the appellant has required 
frequent hospitalization, or that there has been any 
significant or regular outpatient treatment for this 
disability.  In view of these findings and in the absence of 
evidence of extraordinary symptoms, the Board concludes that 
the schedular criteria adequately contemplates the nature and 
severity of the veteran's service-connected disability.  
Therefore, the Board concludes that a remand to the RO for 
referral of the issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations, likewise, apply to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A 
discussion of the pertinent VCAA and regulatory provisions 
follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information necessary 
to complete the application.  The purpose of the first notice 
is to advise the claimant of any information, or any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

In this case, VA informed the veteran of which information 
and evidence he was to provide and which information and 
evidence VA would attempt to obtain on his behalf.  In 
reviewing the amended § 5103(a), the Board finds that VA has 
complied with the notice requirements contained in § 5103(a).  
From the outset, the RO has informed the veteran of the bases 
on which the RO decided the claim and of the elements 
necessary to be granted the benefit sought.  This is 
evidenced by the rating action of October 1995; statement of 
the case issued in September 1999; and supplemental 
statements of the case issued in May 2000 and November 2000, 
which informed him of the applicable law and regulations.  
The record also reflects that the veteran was notified by the 
RO in the November 2002 SSOC of the changes brought about by 
the VCAA.  The record shows that the RO has notified the 
veteran of the evidence necessary to substantiate the claim, 
and he was given the opportunity to submit additional 
evidence.  Specifically, the RO notified the veteran of the 
development of his claim, the type of evidence needed to 
prove his claim, and of which evidence would be obtained by 
the veteran, and which evidence would be retrieved by VA.  
38 U.S.C.A. § 5103(a) (West 2002).  These documents also show 
that VA has provided the veteran with a recitation of the 
pertinent statutes and regulations, and discussion of the 
application of each to the evidence.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and newly promulgated 
38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  In this case, VA records were obtained, 
and the veteran has not indicated that additional records 
exist that would have an effect on the Board's analysis.  

Finally, the new law and regulations provide that an opinion 
or examination be provided where necessary. 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(c)(4)).  Here, the veteran was provided VA 
examinations in December 1998, June 2001, and May 2002, and 
VA examiners rendered an opinion on the central issue in this 
claim.  An additional examination or medical opinion being 
unnecessary, the Board finds that the RO has satisfied the 
new duty-to-assist obligations.  

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand for further action 
under the VCAA will serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, further development of this claim 
and further expending of VA's resources are not warranted.  


ORDER


An increased rating for coronary artery disease and 
hypertension, status post myocardial infarction and coronary 
artery bypass graft, is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

